Citation Nr: 1125674	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-28 249A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for folliculitis barbae, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to June 1984.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to a compensable rating for tinea pedis and a November 2005 rating decision in which the RO denied entitlement to a compensable rating for folliculitis barbae.

In August 2006, the RO increased evaluation for the Veteran's service-connected folliculitis barbae to 10 percent disabling, effective April 18, 2005.

In October 2009, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's folliculitis has required nearly continuous systemic therapy.

2.  Prior to January 20, 2011, the Veteran's tinea pedis did not affect at least 5 percent of his entire body or his exposed areas; he did not require systemic therapy or other immunosuppressive drugs.

3.  The Veteran's tinea pedis has affected 5 percent of his entire body.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, for folliculitis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DC) 7806 (2010).

2.  The criteria for a 10 percent rating for tinea pedis are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.118, DCs 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  In April 2005 and June 2005 letters, the RO or AMC notified the Veteran of the evidence needed to substantiate his claims for increased ratings.  The letters told the Veteran that he could substantiate the claims with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, in March 2006 and August 2006 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
There was a timing deficiency in that the March 2006 and August 2006 letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case issued in August 2006, March 2007 and February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in October 2005, November 2005 and January 2011, to evaluate his skin disabilities.

The Board's remand was to afford the Veteran a contemporaneous skin examination.  The examination was provided in January 2011.  The examination report contained sufficient information to permit the skin disabilities to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  In this regard, the Board notes that in a March 2011 statement, the Veteran reported sores in his scalp that would swell and drain, and indicated that he had to be careful when going to the barber shop due to this condition.  However, the Board notes that the Veteran reported similar symptoms of boils in his scalp and draining of lesions during the pendency of the appeal.  See November 2005 VA examination, December 2005 notice of disagreement and September 2006 VA Form 9.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Background

In a February 1985 rating decision, the RO granted service connection for folliculitis barbae.  A noncompensable evaluation was assigned, effective June 26, 1984.

In an April 1998 rating decision, the RO granted service connection for tinea pedis.  A noncompensable evaluation was assigned, effective October 14, 1997.

Analysis

The Veteran is currently rated by analogy under the diagnostic code for dermatitis (Diagnostic Code 7806) for his service-connected folliculitis barbae.  He is currently assigned a noncompensable rating for his service-connected tinea pedis under Diagnostic Codes 7813.  He contends that both his skin disabilities warrant higher ratings.  

A 10 percent disability rating is warranted for dermatitis where the condition affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected. It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent disability rating is warranted for dermatitis where the condition affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas. It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

A 60 percent disability rating is warranted for dermatitis where the condition affects more than 40 percent of the entire body or affects more than 40 percent of the exposed areas; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12 month period.  Id.

Folliculitis

Although the disability has been characterized in ratings decisions as pseudo folliculitis barbae, VA examiners have noted folliculitis in numerous areas of the body other than the beard.  On the VA examination in January 2011, the examiner found that the Veteran had follicular occlusion disease including follicular cysts on the scalp, groin, and buttocks in addition to pseudofolliculitis barbae.  

On VA examination in November 2005, the examiner found that the skin lesions caused by folliculitis barbae, affected 40 percent of the exposed areas of his skin and 5 percent of his total body.  

On the VA examination in January 2011, the examiner ultimately concluded that 25 percent of the Veteran's total body area was affected by folliculitis.  The examiner further clarified that the face and scalp, which were affected by folliculitis barbae, accounted for 10 percent of the affected areas and the tinea pedis of the feet accounted for 5 percent of the affected areas.  He also noted that the other areas affected by the folliculitis barbae were the axillary and groin, which leads the Board to infer that the axillary and groin area accounted for the remaining 10 percent of the affected area.  This evidence shows that 20 percent of the Veteran's total body area (face, scalp, axillary and groin) was affected by his folliculitis barbae and 5 percent of his total body area was affected by his tinea pedis of the feet.  

Significantly, the examiner noted that folliculitis including pseudofolliculitis barbae required systemic antibiotics for control and that the symptoms had been continuous.

The evidence shows that throughout the pendency of the appeal, the Veteran's folliculitis has affected 20 to 40 percent of the entire body or 20 to 40 percent of his exposed areas.  This severity would approximate the criteria for a 30 percent rating under Diagnostic Code 7806.  As just noted; however, the Veteran's disease has required systemic therapy.  While the examiner did not explicitly state whether the use of this therapy was constant or near constant, the finding of constant symptoms indicates that the need for systemic therapy would be near constant.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that a 60 percent rating is warranted.  

In evaluating the Veteran's condition, the Board has also considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  (The scar rating criteria were changed effective October 23, 2008; but those changes apply only to claims made on or after that date.  73 Fed. Reg. 54710 Sept. 23, 2008).  Only Diagnostic Code 7800; pertaining to disfiguring scars of the head, face or scalp;  would provide a basis for an evaluation in excess of 60 percent.  An 80 percent rating is provided under that code for scars causing palpable tissue loss and either gross distortion or asymmetry of facial features or paired sets of features or six or more characteristics of disfigurement.  The 8 features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

The January 2011 examiner found that there was no asymmetry or distortion of the face.  There is no other evidence of asymmetry or distortion.  The Veteran may have some characteristics of disfigurement, but he has not been found to have tissue loss.  Hence the Veteran's disability does not approximate the criteria for an 80 percent rating.

However, there is no evidence that his folliculitis barbae caused four or five characteristics of disfigurement, as is required for a higher rating of 50 percent under Diagnostic Code 7800.  Therefore Diagnostic Codes 7800 and 7801 are not appropriate.  Additionally, evaluation under Diagnostic Codes 7802, 7803, and 7804 would be of no benefit to the Veteran, as they each only provide a maximum 10 percent disability rating.

Tinea Pedis

On VA examination in April 2005, the examiner noted that 0 percent of the Veteran's exposed areas and less than 1 percent of his entire body were affected by his tinea pedis.  There is no other evidence of record, VA or private, showing that the Veteran's tinea pedis affected at least 5 percent of his entire body or his exposed areas.  Furthermore, there is no evidence of the Veteran receiving any systemic therapy such as corticosteroids or other immunosuppressive drugs, and he reported in his March 2011 statement that he used antifungals, antihistamines, antibacterial creams and moisturizing creams for his skin disabilities.  This evidence is consistent with a noncompensable disability rating.  Therefore, a compensable rating for tinea pedis is not warranted under DC 7813 prior to January 20, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7813.

However, as noted above, on VA examination in January 2011, the examiner indicated that 5 percent of the Veteran's total body area was affected by his tinea pedis.  Accordingly, as of January 20, 2011, a 10 percent evaluation is warranted for tinea pedis under Diagnostic Code 7813.  A higher 30 percent rating is not warranted under Diagnostic Code 7813, as there is no indication that at least 20 percent of the Veteran's total body or exposed areas are affected by tinea pedis.  The examination report indicates that the tinea pedis does not require systemic therapy, nor is there other evidence that it requires such therapy.

As the Veteran's tinea pedis does not involve the head, face or neck and does not cause scars, a higher rating is not warranted under Diagnostic Codes 7800-7805.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

With respect to the first prong of Thun, the evidence in this case does not show that the Veteran has manifestations of the skin disability that are not contemplated by the rating criteria.  His disability is manifested by the need for systemic therapy, lesions covering the described percentages of his body, and other reported symptoms including pain.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 7800-7806.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The October and November 2005 VA examination reports indicate that the Veteran was employed at the post office, and during his January 2011 VA examination, he reported that his skin disabilities did not preclude him from seeking employment.  He has not reported that a service-connected disability has caused him to be unemployable.  As there has been no allegation or evidence of unemployability attributable to a service connected disability, further consideration of entitlement to TDIU is not required.




						(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 60 percent for folliculitis is granted.

An increased rating of 10 percent for tinea pedis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


